DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “324” in figure 4B. It appears that “324” should be “326”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-10, figs. 17A-17C and [0250] – [0251] of Furihata (US 2017/0179154) teaches a substrate 9, a cell array region 100 formed on the substrate; at least one connection region 400 formed on the substrate and beside the cell array region, and comprising: at least one staircase portion, comprising: a staircase structure (fig. 17C) of alternating insulating layers 132 and conductive layers 146 stacking on the substrate along a first direction (Y-axis) and extending along a second direction (x-axis), wherein a length of the conductive layer is greater than a length of the overlying insulating layer and overlying conducive layer, and a portion of an upper surface of each conductive layer is exposed (fig. 17C); a dielectric layer 165/265 formed on the staircase structure to cover the insulating layers and the conductive layers; and a plurality of first conductive pillars 86 formed over the staircase structure and extending into the dielectric layer along the first direction to contact with the upper surfaces of the conductive layers; 
Furihata fails to teach at least one interval portion formed beside the staircase portion, so that the interval portion and the staircase portion are alternately arranged along a third direction, and each interval portion comprising: an insulation structure; and a plurality of second conductive pillars extending into the insulation structure along the first direction; and at least one ferroelectric layer disposed between the staircase portion and the interval portion; and an interconnect structure formed on the connection region, coupling to the first conductive pillars and the second conductive pillars, and comprising: a plurality of first vias formed on the first conductive pillars and a plurality of second vias formed on the second conductive pillars; and a plurality of metal layers, and each metal layer connecting to one of the first vias formed on one of the first conductive pillars in one staircase portion and one the second via formed on the second conductive pillar in an adjacent interval portion, wherein the first vias on the first conductive pillars and the second vias the second - 22 -TSMC No.: P20203445US00/Attorney Docket No.: US10806 conductive pillars are arranged in a XY staggered pattern; and wherein each metal layer has a non-linear shape.
As to claims 11-17, figs 17A-17D and [0250[ - [0252] of Furihata teach a substrate 9; a cell array region 100 formed on the substrate and comprising a plurality of cell strings 55 including source structures and drain structures 63; at least one connection region 400 formed on the substrate and beside the cell array region, and comprising: a plurality of rows of first conductive pillars 86 formed over the substrate, wherein each of the first conductive pillars extends along a first direction (x-axis), and each row of the first conductive pillars are arranged in a second direction (y-axis); a plurality of rows of second conductive pillars 488 formed over the substrate, wherein each of the second conductive pillars extends along the first direction (x-axis), and each row of the second conductive pillars are arranged in the second direction (y-axis).
Furihata fails to teach the rows of the first conductive pillars and the rows of the second conductive pillars are alternately arranged along a third direction; and a ferroelectric layer disposed between the rows of first conductive pillars and the rows of second conductive pillars; a first interconnect structure formed on the cell array region and connecting to the source structures and the drain structures of the cell strings; and a second interconnect structure formed on the connection region, coupling to the first conductive pillars and the second conductive pillars, and comprising a plurality of vias formed on the first conductive pillars and the second conductive pillars to allow one of the first conductive pillars and one of the second conductive pillars connect to one via, wherein the vias on the first conductive pillars and the second conductive pillars are arranged in a XY staggered pattern.
As to claims 18-20, figs. 17A-17D and [0250] – [0252] of Furihata teaches forming a stack of alternating insulating layers 132 and sacrificial layers 142 over a substrate 9; forming trenches 19 in the stack; replacing the sacrificial layers 142 with conductive layers 146; filling each trench with a multi-layered structure 55 including a ferroelectric layer and a semiconductor layer [0210]; removing portions of the multi-layered structure to form a plurality of cell strings in a cell array region 100 and to form a plurality of conductive pillars 86 in connection regions 400; and forming a first interconnect structure 108 to connect to the cell strings in the cell array region and forming a second interconnect structure 103 to connect to the conductive pillars in the connection regions.
Furihata fails to teach forming the second interconnect structure comprises forming vias in a XY staggered pattern on the conductive pillars (fig. 17D, the vias 103 are not staggered).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/28/22